Citation Nr: 0724155	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  02-01 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
both knees. 

2.  Entitlement to service connection for bilateral 
acromioclavicular (shoulder) osteoarthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to September 1981. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the Waco, Texas RO in March 2007. 

Previously, the Board remanded these matters to the RO, via 
the Appeals Management Center (AMC), in June 2004 for further 
development. 

The June 2004 Board decision referred the issues of service 
connection for bilateral knee and shoulder disorders as 
secondary to his service-connected back disorder to the RO 
for appropriate action.  At the veteran's Board hearing the 
veteran stated that his osteoarthritis in his knees and 
shoulders bilaterally is secondary to his service-connected 
back and right hip disorders.  The claim for secondary 
service connection has not been addressed by the agency of 
original jurisdiction.  Therefore, the Board once again 
refers the issue of service connection for bilateral knee 
disorder and bilateral shoulder disorder as secondary to the 
veteran's service-connected back disorder and service-
connected right hip disorder to the RO for further 
development.  



FINDINGS OF FACT

1.  Knee problems were not shown during service or for many 
years thereafter, and the medical evidence of record does not 
relate the currently diagnosed bilateral knee osteoarthritis 
to any aspect of the veteran's period of service. 

2.  Shoulder problems were not shown during service or for 
many years thereafter, and the medical evidence of record 
does not relate the currently diagnosed bilateral shoulder 
osteoarthritis to any aspect of the veteran's period of 
service.


CONCLUSIONS OF LAW

1.  The veteran's osteoarthritis in both knees is not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  

2. The veteran's bilateral osteoarthritis in the shoulders is 
not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In July 2000, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the March 2001 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

An August 2003 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2003 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letters also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the July 2000 and the August 
2003 letters advised the veteran of the second and third 
Dingess elements (existence of a disability and connection 
between the veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
RO advised the veteran of these elements in the March 2006 
letter.  The Board's decision below denies service connection 
for the claimed disabilities.  As such, no degree of 
disability or effective date will be assigned.  There is no 
possibility of prejudice to the veteran by failing to timely 
notify him of these two elements under the notice 
requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  

The veteran has asserted that there are post-service VA 
treatment records at the Dallas VA Medical Center from 
January 1995 to March 1999, at Carswell Air Force Base from 
1989 through 1995, and Dyess Air Force Base from 1981 through 
1989.  The RO submitted numerous requests for those medical 
records listed above.  In an August 2006 letter, the RO 
advised the veteran of the steps that were taken to retrieve 
those medical records and the outcome of those steps.  The 
Board accordingly finds that the RO fully assisted the 
veteran in making reasonable efforts to obtain those VA 
medical records and that there is no prejudice to the veteran 
in adjudicating the claims at this point. 

The veteran underwent a VA medical examination in September 
2006.

The veteran and his wife testified at a hearing before the 
undersigned Veterans Law Judge in March 2007.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection for osteoarthritis bilaterally in the knees and 
shoulders.   


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In this matter, the veteran was diagnosed with osteoarthritis 
in both knees and both shoulders in June 2000.  A June 2000 
statement by a private physician stated that x-ray studies 
revealed that the veteran had degenerative changes in both 
knees and both shoulders.  In May 2006 the veteran had a 
total left knee replacement.  The veteran had a left shoulder 
replacement in August 2006.  The Board accordingly finds that 
the veteran does have a current diagnosis of osteoarthritis 
in both knees and both shoulders. 

The veteran testified that his osteoarthritis in both knees 
and shoulders was a result of being a jet mechanic during 
military service.  He testified that in this capacity he had 
to crawl around on the concrete in order to work on the 
planes' engines.  He also testified that as a jet mechanic he 
had to lift heavy things and reach high while being on the 
ground.  The veteran has also asserted that his bilateral 
osteoarthritis in both his knees and his shoulders was due to 
an in-service motorcycle accident, an accident that has left 
him with a service-connected hip disability.  The veteran 
testified that during service his joints would bother him 
before the weather changed.  He stated that when he did go to 
the hospital however, they just gave him Motrin and that he 
eventually stopped going and just treated himself with 
Motrin.  

Turning to the medical evidence from the veteran's period of 
service, the Board notes that the veteran's service medical 
records discussed the veteran's motorcycle accident but made 
no mention whatsoever of any injury or treatment of the 
veteran's knees or shoulders.
   
In a March 2002 statement, the veteran's private physician 
stated that the veteran had moderate to severe 
osteoarthritis, also known as degenerative arthritis, which 
was brought on by "wear and tear" of the joints.  The 
private physician stated that it was mainly in the left knee 
but had spread to both shoulders and the right knee.  The 
private physician stated that this sort of arthritis "could 
be the result of the veteran's work as a mechanic in the 
military (due to crawling around on his knees at that 
time)."  The private doctor made no further comment. 

The veteran had a VA medical examination in September 2006.  
As to the knees, the veteran reported that he had a total 
left knee replacement in May 2006 due to the pain from his 
osteoarthritis.  The VA physician noted that the veteran did 
not have any incoordination, instability, excess fatigue, or 
lack of endurance due to his osteoarthritis.  The VA 
physician also noted that the veteran did not use any braces 
or assistive devices.  With regard to the shoulders, the 
veteran reported that he had a total left shoulder 
replacement in August 2006.  The VA physician noted that the 
veteran did not have any incoordination, instability, excess 
fatigue, or lack of endurance in his right shoulder but did 
note that the veteran did have fatigability and lack of 
endurance in his left shoulder due to recent surgery.  The 
examiner did not comment at this time as to the likely 
etiology of the arthritis in either the knees or the 
shoulders.

In a January 2007 statement, however, the same VA physician 
who performed the September 2006 examination provided his 
medical opinion as to the likely etiology of the veteran's 
arthritis of the shoulders and knees.  In January 2007, this 
VA physician stated that based on the veteran's claims file 
and the veteran's service medical records he saw no record of 
treatment for knee or shoulder problems during service.  The 
VA physician went on to offer his medical opinion that with 
no specific injury to those joints it appeared that the 
veteran's degenerative arthritis was the result of the aging 
process.  The VA physician further opined that it was less 
likely than not that the osteoarthritis in the knees or 
shoulders was related to any in-service disease and that the 
date of onset would be speculative. 

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  It is 
the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  

The Board notes that in assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).

The Board also notes that medical opinions expressed in 
speculative language ["could be", etc.] do not provide the 
degree of certainty required for medical nexus evidence.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

In this instance, the Board must find that the opinions of 
the VA examiner (that it was less likely than not that there 
was a relation to service) outweigh the opinion of the 
private doctor (that the arthritis "could be" related to 
work as a mechanic).  The VA physician had access to the 
veteran's claims file, the veteran's service medical records, 
and provided a basis for his opinions.  On the other hand the 
private physician's opinion was not based on a review of the 
veteran's claims file and service medical records.  In 
addition the private opinion used speculative language, i.e. 
"could be the result of", in making a nexus opinion between 
the veteran's current knee and shoulder osteoarthritis and 
the veteran's military service.  Medical opinions based on 
speculation, without supporting clinical evidence, do not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).

The Board notes that the veteran's wife testified that after 
the veteran's in-service motorcycle accident the veteran 
needed surgery on his hips, knees, and shoulders.  While she 
is confident to testify as to the sequence of events, she is 
not competent to provide a medical opinion as to the reasons 
for the veteran's need for surgery. 
In regards to the veteran's testimony and his wife's 
testimony, a layperson is competent to testify in regard to 
the onset and continuity of symptomatology, including pain.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  Also, specifically regarding the 
wife's testimony a layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, a 
layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998).

Given the facts, and the weight of the medical evidence as 
discussed above, the Board finds that service connection for 
osteoarthritis in both knees and both shoulders must be 
denied.  In short, knee and shoulder problems were not shown 
during service or for years thereafter, and the weight of the 
medical evidence of record is against a finding that the 
currently diagnosed arthritis in the knees and shoulders is 
related to service.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for osteoarthritis in both knees is 
denied. 

Service connection for bilateral osteoarthritis in the 
shoulders is denied. 


___________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


